
	

113 HR 1777 IH: Increasing American Jobs Through Greater Exports to Africa Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1777
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Rush, and Ms. Bass)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Small Business, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create jobs in the United States by increasing United
		  States exports to Africa by at least 200 percent in real dollar value within 10
		  years, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing American Jobs Through
			 Greater Exports to Africa Act of 2013.
		2.Findings;
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Export growth
			 helps United States businesses grow and create American jobs. In 2011, United
			 States exports supported 9,700,000 jobs and 97.8 percent of United States
			 exports came from small- and medium-sized businesses in 2010.
				(2)The more than 20
			 Federal agencies that are involved in export promotion and financing are not
			 sufficiently coordinated to adequately expand United States commercial exports
			 to Africa.
				(3)The President has
			 taken steps to improve how the United States Government supports American
			 businesses by mandating an executive review across agencies and a new Doing
			 Business in Africa initiative, but a substantially greater high-level focus on
			 Africa is needed.
				(4)Many other
			 countries have trade promotion programs that aggressively compete against
			 United States exports in Africa and around the world. For example, in 2010,
			 medium- and long-term official export credit general volumes from the Group of
			 7 countries (Canada, France, Germany, Italy, Japan, the United Kingdom, and the
			 United States) totaled $65,400,000,000. Germany provided the largest level of
			 support at $22,500,000,000, followed by France at $17,400,000,000 and the
			 United States at $13,000,000,000. Official export credit support by emerging
			 market economies such as Brazil, China, and India are significant as
			 well.
				(5)Between 2008 and
			 2010, China alone provided more than $110,000,000,000 in loans to the
			 developing world, and, in 2009, China surpassed the United States as the
			 leading trade partner of African countries. In the last 10 years, African trade
			 with China has increased from $11,000,000,000 to $166,000,000,000.
				(6)The Export-Import
			 Bank of the United States substantially increased lending to United States
			 businesses focused on Africa from $400,000,000 in 2009 to $1,400,000,000 in
			 2011, but the Export-Import Bank of China dwarfed this effort with an estimated
			 $12,000,000,000 worth of financing. Overall, China is outpacing the United
			 States in selling goods to Africa at a rate of 3 to 1.
				(7)Other countries
			 such as India, Turkey, Russia, and Brazil are also aggressively seeking markets
			 in Africa using their national export banks to provide concessional
			 assistance.
				(8)The Chinese
			 practice of concessional financing runs contrary to the principles of the
			 Organization of Economic Co-operation and Development related to open market
			 rates, undermines naturally competitive rates, and can allow governments in
			 Africa to overlook the troubling record on labor practices, human rights, and
			 environmental impact.
				(9)As stated in a
			 recent report entitled Embracing Africa’s Economic Potential by
			 Senator Chris Coons, Economic growth in Africa has risen dramatically,
			 but the continent’s vast economic potential has not yet been fully realized by
			 the U.S. Government or the American private sector..
				(10)The African
			 continent is undergoing a period of rapid growth and middle class development,
			 as seen from major indicators such as Internet use, clean water access, and
			 real income growth. In the last decade alone, the percentage of the population
			 with access to the Internet has doubled. Seventy-eight percent of Africa’s
			 rural population now has access to clean water. Over the past 10 years, real
			 income per person in Africa has grown by more than 30 percent.
				(11)Economists have
			 designated Africa as the next frontier market, with
			 profitability of many African firms and growth rates of African countries
			 exceeding global averages in recent years. Countries in Africa have a
			 collective spending power of almost $9,000,000,000 and a gross domestic product
			 of $1,600,000,000,000, which are projected to double in the next 10
			 years.
				(12)In the past 10
			 years, Africa has been home to 6 of the 10 fastest growing economies in the
			 world. Sub-Saharan Africa is projected to have the fastest growing economies in
			 the world over the next 10 years, with 7 of the 10 fastest growing economies
			 located in sub-Saharan Africa.
				(13)When countries
			 such as China assist with large-scale government projects, they also gain an
			 upper hand in relations with African leaders and access to valuable commodities
			 such as oil and copper, typically without regard to environmental, human
			 rights, labor, or governance standards.
				(14)Unless the United
			 States can offer competitive financing for its firms in Africa, it will be
			 deprived of opportunities to participate in African efforts to close the
			 continent’s significant infrastructure gap that amounts to an estimated
			 $100,000,000,000.
				(b)PurposeThe
			 purpose of this Act is to create jobs in the United States by expanding
			 programs that will result in increasing United States exports to Africa by 200
			 percent in real dollar value within 10 years.
			3.DefinitionsIn this Act:
			(1)AfricaThe
			 term Africa refers to the entire continent of Africa and its 54
			 countries, including the Republic of South Sudan.
			(2)African
			 DiasporaThe term African diaspora means the people
			 of African origin living in the United States, irrespective of their
			 citizenship and nationality, who are willing to contribute to the development
			 of Africa.
			(3)AGOAThe
			 term AGOA means the African Growth and Opportunity Act (19 U.S.C.
			 3701 et seq.).
			(4)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Appropriations, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Foreign Relations, and the Committee on Finance of the Senate;
			 and
				(B)the Committee on
			 Appropriations, the Committee on Energy and Commerce, the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Committee on Ways
			 and Means of the House of Representatives.
				(5)Development
			 agenciesThe term development agencies includes the
			 Department of State, the United States Agency for International Development
			 (USAID), the Millennium Challenge Corporation (MCC), the Overseas Private
			 Investment Corporation (OPIC), the United States Trade and Development Agency
			 (USTDA), the United States Department of Agriculture (USDA), and relevant
			 multilateral development banks.
			(6)Trade Policy
			 Staff CommitteeThe term Trade Policy Staff
			 Committee means the Trade Policy Staff Committee established pursuant to
			 section 2002.2 of title 15, Code of Federal Regulations, and is composed of
			 representatives of Federal agencies in charge of developing and coordinating
			 United States positions on international trade and trade-related investment
			 issues.
			(7)Multilateral
			 development banksThe term multilateral development
			 banks has the meaning given that term in section 1701(c)(4) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes
			 the African Development Foundation.
			(8)Sub-Saharan
			 regionThe term sub-Saharan region refers to the 49
			 countries listed in section 107 of the African Growth and Opportunity Act (19
			 U.S.C. 3706) and includes the Republic of South Sudan.
			(9)Trade Promotion
			 Coordinating CommitteeThe term Trade Promotion
			 Coordinating Committee means the Trade Promotion Coordinating Committee
			 established by Executive Order 12870 (58 Fed. Reg. 51753).
			(10)United States
			 and Foreign Commercial ServiceThe term United States and
			 Foreign Commercial Service means the United States and Foreign
			 Commercial Service established by section 2301 of the Export Enhancement Act of
			 1988 (15 U.S.C. 4721).
			4.Strategy
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall establish a comprehensive United States
			 strategy for public and private investment, trade, and development in
			 Africa.
			(b)Focus of
			 strategyThe strategy required by subsection (a) shall focus
			 on—
				(1)increasing exports
			 of United States goods and services to Africa by 200 percent in real dollar
			 value within 10 years from the date of the enactment of this Act;
				(2)promoting the
			 alignment of United States commercial interests with development priorities in
			 Africa;
				(3)developing
			 relationships between the governments of countries in Africa and United States
			 businesses that have an expertise in such issues as infrastructure development,
			 technology, telecommunications, energy, and agriculture;
				(4)improving the
			 competitiveness of United States businesses in Africa, including the role the
			 African diaspora can play in enhancing such competitiveness;
				(5)exploring ways
			 that African diaspora remittances can help communities in Africa tackle
			 economic, development, and infrastructure financing needs;
				(6)promoting economic
			 integration in Africa through working with the subregional economic
			 communities, supporting efforts for deeper integration through the development
			 of customs unions within western and central Africa and within eastern and
			 southern Africa, eliminating time-consuming border formalities into and within
			 these areas, and supporting regionally based infrastructure projects;
				(7)encouraging a
			 greater understanding among United States business and financial communities of
			 the opportunities Africa holds for United States exports;
				(8)fostering
			 partnership opportunities between United States and African small- and
			 medium-sized enterprises; and
				(9)monitoring—
					(A)market loan rates
			 and the availability of capital for United States business investment in
			 Africa;
					(B)loan rates offered
			 by the governments of other countries for investment in Africa; and
					(C)the policies of
			 other countries with respect to export financing for investment in Africa that
			 are predatory or distort markets.
					(c)ConsultationsIn
			 developing the strategy required by subsection (a), the President shall consult
			 with—
				(1)Congress;
				(2)each agency that
			 is a member of the Trade Promotion Coordinating Committee;
				(3)the relevant
			 multilateral development banks, in coordination with the Secretary of the
			 Treasury and the respective United States Executive Directors of such
			 banks;
				(4)each agency that
			 participates in the Trade Policy Staff Committee;
				(5)the President's
			 National Export Council;
				(6)each of the
			 development agencies;
				(7)any other Federal
			 agencies with responsibility for export promotion or financing and development;
			 and
				(8)the private
			 sector, including businesses, nongovernmental organizations, and African
			 diaspora groups.
				(d)Submission to
			 Congress
				(1)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to Congress the strategy required by subsection (a).
				(2)Progress
			 reportNot later than 3 years after the date of the enactment of
			 this Act, the President shall submit to Congress a report on the implementation
			 of the strategy required by subsection (a).
				(3)Content of
			 reportThe report required by paragraph (2) shall include an
			 assessment of the extent to which the strategy required by subsection
			 (a)—
					(A)has been
			 successful in developing critical analyses of policies to increase exports to
			 Africa;
					(B)has been
			 successful in increasing the competitiveness of United States businesses in
			 Africa;
					(C)has been
			 successful in creating jobs in the United States, including the nature and
			 sustainability of such jobs;
					(D)has provided
			 sufficient United States Government support to meet third country competition
			 in the region;
					(E)has been
			 successful in helping the African diaspora in the United States participate in
			 economic growth in Africa;
					(F)has been
			 successful in promoting economic integration in Africa; and
					(G)has made a
			 meaningful contribution to the transformation of Africa and its full
			 integration into the 21st century world economy, not only as a supplier of
			 primary products but also as full participant in international supply and
			 distribution chains and as a consumer of international goods and
			 services.
					5.Special Africa
			 Strategy CoordinatorThe
			 President shall designate an individual to serve as Special Africa Export
			 Strategy Coordinator—
			(1)to oversee the
			 development and implementation of the strategy required by section 4;
			 and
			(2)to coordinate with
			 the Trade Promotion Coordinating Committee, (the interagency AGOA committees),
			 and development agencies with respect to developing and implementing the
			 strategy.
			6.Trade mission to
			 AfricaIt is the sense of
			 Congress that, not later than 1 year after the date of the enactment of this
			 Act, the Secretary of Commerce and other high-level officials of the United
			 States Government with responsibility for export promotion, financing, and
			 development should conduct a joint trade mission to Africa.
		7.Personnel
			(a)United States
			 and foreign commercial service
				(1)In
			 generalThe Secretary of Commerce shall ensure that not less than
			 10 total United States and Foreign Commercial Service officers are assigned to
			 Africa for each of the first 5 fiscal years beginning after the date of the
			 enactment of this Act.
				(2)AssignmentThe
			 Secretary shall, in consultation with the Trade Promotion Coordinating
			 Committee and the Special Africa Export Strategy Coordinator, assign the United
			 States and Foreign Commercial Service officers described in paragraph (1) to
			 United States embassies in Africa after conducting a timely resource allocation
			 analysis that represents a forward-looking assessment of future United States
			 trade opportunities in Africa.
				(3)Multilateral
			 development banks
					(A)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary of Commerce shall, using existing staff, assign not
			 less than 1 full-time United States and Foreign Commercial Service officer to
			 the office of the United States Executive Director at the World Bank and the
			 African Development Bank.
					(B)ResponsibilitiesEach
			 United States and Foreign Commercial Service officer assigned under
			 subparagraph (A) shall be responsible for—
						(i)increasing the
			 access of United States businesses to procurement contracts with the
			 multilateral development bank to which the officer is assigned; and
						(ii)facilitating the
			 access of United States businesses to risk insurance, equity investments,
			 consulting services, and lending provided by that bank.
						(b)Export-Import
			 Bank of the United StatesOf the amounts collected by the
			 Export-Import Bank that remain after paying the expenses the Bank is authorized
			 to pay from such amounts for administrative expenses, the Bank shall use
			 sufficient funds to do the following:
				(1)Increase the
			 number of staff dedicated to expanding business development for Africa,
			 including increasing the number of business development trips the Bank conducts
			 to Africa and the amount of time staff spends in Africa to meet the goals set
			 forth in section 9 and paragraph (4) of section 6(a) of the Export-Import Bank
			 of 1945, as added by section 9(a)(2).
				(2)Maintain an
			 appropriate number of employees of the Bank assigned to United States field
			 offices of the Bank to be distributed as geographically appropriate through the
			 United States. Such offices shall coordinate with the related export efforts
			 undertaken by the Small Business Administration regional field offices.
				(3)Upgrade the Bank's
			 equipment and software to more expeditiously, effectively, and efficiently
			 process and track applications for financing received by the Bank.
				(c)Overseas Private
			 Investment Corporation
				(1)StaffingOf
			 the net offsetting collections collected by the Overseas Private Investment
			 Corporation used for administrative expenses, the Corporation shall use
			 sufficient funds to increase by not more than 5 the staff needed to promote
			 stable and sustainable economic growth and development in Africa, to strengthen
			 and expand the private sector in Africa, and to facilitate the general economic
			 development of Africa, with a particular focus on helping United States
			 businesses expand into African markets.
				(2)ReportThe
			 Corporation shall report to the appropriate congressional committees on whether
			 recent technology upgrades have resulted in more effective and efficient
			 processing and tracking of applications for financing received by the
			 Corporation.
				(3)Certain costs
			 not considered administrative expensesFor purposes of this
			 subsection, systems infrastructure costs associated with activities authorized
			 by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 231 et seq.) shall not be considered administrative expenses.
				(d)Rule of
			 constructionNothing in this section shall be construed as
			 permitting the reduction of Department of Commerce, Department of State, Export
			 Import Bank, or Overseas Private Investment Corporation personnel or the
			 alteration of planned personnel increases in other regions, except where a
			 personnel decrease was previously anticipated or where decreased export
			 opportunities justify personnel reductions.
			8.TrainingThe President shall develop a plan—
			(1)to standardize the training received by
			 United States and Foreign Commercial Service officers, economic officers of the
			 Department of State, and economic officers of the United States Agency for
			 International Development with respect to the programs and procedures of the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, the Small Business Administration, and the United States Trade and
			 Development Agency; and
			(2)to ensure that,
			 not later than 1 year after the date of the enactment of this Act—
				(A)all United States
			 and Foreign Commercial Service officers that are stationed overseas receive the
			 training described in paragraph (1); and
				(B)in the case of a
			 country to which no United States and Foreign Commercial Service officer is
			 assigned, any economic officer of the Department of State stationed in that
			 country shall receive that training.
				9.Export-Import
			 Bank Financing
			(a)Financing for
			 projects in Africa
				(1)Sense of
			 CongressIt is the sense of Congress that foreign export credit
			 agencies are providing non-OECD arrangement compliant financing in Africa,
			 which is trade distorting and threatens United States jobs.
				(2)In
			 generalSection 6(a) of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended by adding at the
			 end the following:
					
						(4)Percent of
				financing to be used for projects in africaThe Bank shall, to
				the extent that there are acceptable final applications, increase the amount it
				finances to Africa over the prior year’s financing for each of the first five
				fiscal years beginning after the date of the enactment of the
				Increasing American Jobs Through Greater
				Exports to Africa Act of
				2013.
						.
				(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter for 5 years, the Export-Import Bank shall report to the
			 Committee on Banking, Housing, and Urban
			 Affairs, the Committee
			 on Foreign Relations, and
			 the Committee on Appropriations of the
			 Senate and the Committee
			 on Financial Services, the
			 Committee on Foreign Affairs, and the
			 Committee on Appropriations of the House of
			 Representatives if the Bank has not used at least 10 percent
			 of its lending capabilities for projects in Africa as described in paragraph
			 (4) of section 6(a) of the Export-Import Bank of 1945, as added by paragraph
			 (2). The report shall include the reasons why the Bank failed to reach this
			 goal and a description of all final applications for projects in Africa that
			 were deemed unworthy of Bank support.
				(b)Availability of
			 portion of capitalization To compete against foreign concessional
			 loans
				(1)In
			 generalThe Bank shall make available annually such amounts as
			 are necessary for loans that counter trade distorting non-OECD arrangement
			 compliant financing or preferential, tied aid, or other related non-market
			 loans offered by other nations for which United States companies are also
			 competing or interested in competing.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter for 5 years, the Export-Import Bank shall submit to the
			 Committee on Banking, Housing, and Urban
			 Affairs, the Committee
			 on Foreign Relations, and
			 the Committee on Appropriations of the
			 Senate and the Committee
			 on Financial Services, the
			 Committee on Foreign Affairs, and the
			 Committee on Appropriations of the House of
			 Representatives a report on all loans made or rejected that
			 were considered to counter non-OECD arrangement compliant financing offered by
			 other nations to its firms. The report shall not disclose any information that
			 is confidential or business proprietary, or that would violate section 1905 of
			 title 18, United States Code (commonly referred to as the Trade Secrets
			 Act). The report shall include a description of trade distorting
			 non-OECD arrangement compliant financing loans made by other countries during
			 that fiscal year to firms that competed against the United States firms.
				10.Small Business
			 AdministrationSection 22(b)
			 of the Small Business Act (15 U.S.C. 649(b)) is amended—
			(1)in the matter
			 preceding paragraph (1), by inserting the Trade Promotion Coordinating
			 Committee, after Director of the United States Trade and
			 Development Agency,; and
			(2)in paragraph (3),
			 by inserting regional offices of the Export-Import Bank, after
			 Retired Executives,.
			11.Bilateral,
			 subregional and regional, and multilateral agreementsWhere applicable, the President shall
			 explore opportunities to negotiate bilateral, subregional, and regional
			 agreements that encourage trade and eliminate nontariff barriers to trade
			 between countries, such as negotiating investor friendly double-taxation
			 treaties and investment promotion agreements. United States negotiators in
			 multilateral forum should take into account the objectives of this Act. To the
			 extent any such agreements exist between the United States and an African
			 country, the President shall ensure that the agreement is being implemented in
			 a manner that maximizes the positive effects for United States trade, export,
			 and labor interests as well as the economic development of the countries in
			 Africa.
		
